Citation Nr: 1032583	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for enlarged prostate.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for colon cancer.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for type 2 
diabetes mellitus.  

6.  Entitlement to service connection for type 2 diabetes 
mellitus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

8.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran had active duty from August 1965 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the reopening of the Veteran's claims for 
service connection type 2 diabetes mellitus and hypertension.  
That rating decision also denied the claims for service 
connection for an enlarged prostate, hypothyroidism, high 
cholesterol, and colon cancer.  

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2008, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal on the 
issues of entitlement to service connection for an enlarged 
prostate, hypothyroidism, high cholesterol, and colon cancer.

2.  The RO denied the Veteran's claims for service connection for 
type 2 diabetes mellitus and hypertension in a November 2003 
rating decision.  He was notified of this decision that same 
month, but he did not file an appeal.  That rating decision is 
now final.  

3.  The evidence of record at the time of the November 2003 
rating decision did not show that the Veteran served on the 
landmass of Vietnam during active service.  

4.  Evidence showing that the Veteran served on the landmass of 
Vietnam during active service has been received since the 
November 2003 rating decision.

5. The Veteran had active service in the Republic of Vietnam 
during the Vietnam era; he is presumed to have been exposed to 
Agent Orange during service.

6.  The Veteran has a current diagnosis of type 2 diabetes 
mellitus.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for an enlarged prostate have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal for service 
connection for  hypothyroidism have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal for service 
connection for high cholesterol have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009). 

4.  The criteria for withdrawal of the appeal for service 
connection for colon cancer have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009). 

5.  Evidence received since the November 2003 rating decision is 
new and material, and the Veteran's claim for service connection 
for type 2 diabetes mellitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  Evidence received since the November 2003 rating decision is 
new and material, and the Veteran's claim for service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

7.  The criteria for service connection for type 2 diabetes 
mellitus have been met. 38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a written 
statement dated February 2008, the Veteran requested to withdraw 
the appeal for the issues of entitlement service connection for 
an enlarged prostate, hypothyroidism, high cholesterol, and colon 
cancer.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these four 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to these issues and dismissal is 
warranted.

II.  Reopening of Claims

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The Veteran's claims for service connection for diabetes mellitus 
and hypertension have been considered with respect to VA's duties 
to notify and assist.  The Board is reopening these claims.  The 
Board is granting service connection for type 2 diabetes mellitus 
and remanding the claim for service connection for hypertension.  
Given the favorable outcome of these issues, no conceivable 
prejudice to the Veteran could result from this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claims for service connection for 
type 2 diabetes mellitus and hypertension in a November 2003 
rating decision.  He was notified of the decision that same 
month, but did not file an appeal.  This rating decision became 
final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the November 2003 rating 
decision consisted of the Veteran's service treatment records, 
the Veteran's discharge papers (DD 214s), some service personnel 
records, and a private medical record dated April 2001 showing 
diagnoses of diabetes mellitus and hypertension.  The Veteran's 
claims for service connection were based upon his assertion of 
exposure to Agent Orange pursuant to 38 C.F.R. §§ 3.307, 3.309.  
The RO denied the Veteran's claims because the evidence of record 
did not establish that the Veteran had served in Vietnam during 
the requisite period of time.  

The evidence of record received since the November 2003 rating 
decision includes a photograph, a November 2008 statement from a 
service comrade, and the Veteran's sworn testimony at a July 2010 
hearing before the undersigned Veterans Law Judge.  This evidence 
is "new" as it was not of record at the time of the prior 
determination; the evidence is also "material" in that it tends 
to substantiate the claim for service connection by showing that 
the Veteran served on the landmass of Vietnam during the required 
period of time.  Accordingly, reopening of the claims for service 
connection for type 2 diabetes mellitus and hypertension is 
warranted.

III.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus may be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is 
commonly referred to as presumptive service connection.

The Veteran has a current diagnosis of type 2 diabetes mellitus. 
A private medical record dated April 2001 reveals a diagnosis of 
noninsulin dependent diabetes mellitus (NIDDM).  A June 2006 VA 
treatment record confirm the diagnosis of type 2 diabetes 
mellitus.  There is no evidence that the Veteran had diabetes 
mellitus during active service or within a year of separation 
from service.  Service treatment records do not show that the 
Veteran was diagnosed with diabetes mellitus during active 
service and he has never claimed that he was so diagnosed.

The Veteran specifically claims that he has type 2 diabetes 
mellitus as a result of exposure to Agent Orange during service.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for type 2 
diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of 
Vietnam requires service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert den. 129 S. Ct. 1002 
(2009).

The key difficulty with the Veteran's claim is establishing that 
he actually served on the landmass of Vietnam. The Veteran's 
discharge papers, DD 214, show that he served as an aviation 
machinist mate in the Navy from August 1965 to November 1970.  He 
had periods of foreign service, and he was awarded the Vietnam 
Service Medal.  A February 1969 service personnel record 
indicates that the Veteran "participated in aerial flight in 
support of combat mission in Vietnam."  The Veteran was 
stationed at Naval Air Station, Cubi Point, Philippines at this 
time.  The Veteran has submitted a statement from a service 
comrade which indicates that both were assigned to 90 days of 
temporary duty in Da Nang, Vietnam.  The Veteran has also 
submitted a copy of a photograph which shows him in Da Nang, 
Vietnam during this period of duty.  In July 2010, the Veteran 
presented sworn testimony at a hearing before the undersigned 
Veteran's Law Judge.  He testified about his period of temporary 
duty when he was reassigned from the Philippines to Vietnam.  The 
Board finds the Veteran's assertions of duty in Vietnam to be 
credible, especially in light of the supporting evidence of 
record including his DD 214s, the service personnel record, the 
lay statement of a service buddy, and the photograph.  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the veteran.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  The Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  Based on all of the evidence of 
record, the Board finds that the Veteran did have a period of 
temporary duty in Vietnam as he asserts.  

The evidence supports the Veteran's claim for service connection 
for type 2 diabetes mellitus.  He has a current diagnosis of type 
2 diabetes mellitus; he served on the landmass of Vietnam during 
active duty; and he is presumed to have been exposed to Agent 
Orange during this service.  Accordingly, service connection for 
type 2 diabetes mellitus is warranted.


ORDER

The appeal for entitlement to service connection for an enlarged 
prostate is dismissed.

The appeal for entitlement to service connection for 
hypothyroidism is dismissed.

The appeal for service connection for high cholesterol is 
dismissed.  

The appeal for service connection for colon cancer is dismissed.  

New and material evidence having been submitted, the claim for 
service connection for type 2 diabetes mellitus is reopened.

Service connection for type 2 diabetes mellitus is granted.

New and material evidence having been submitted, the claim for 
service connection for hypertension is reopened; to this extent 
only the claim is granted.


REMAND

Service connection for type 2 diabetes mellitus has been granted 
in the decision above.  The Veteran claims entitlement to service 
connection for hypertension.  He claims that his hypertension has 
been caused secondary to his service-connected diabetes mellitus.

Service connection is warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

The evidence of record reveals a current diagnosis of 
hypertension.  However, there is no medical opinion as to the 
relationship of the Veteran's service-connected diabetes mellitus 
to his hypertension.  A VA Compensation and Pension examination 
must be conducted.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Schedule the Veteran for the appropriate 
VA examination for hypertension.  The report 
of examination should include a detailed 
account of all manifestations of hypertension 
found to be present.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should review the evidence of record and 
provide an opinion as to the etiology of any 
hypertension disability found to be present:

*	Specifically, is it as least as likely 
as not (50 percent or greater 
probability) that the current 
hypertension is related to service, or 
caused or aggravated by the service-
connected diabetes mellitus?

The report of examination must include a 
complete rationale for all opinions expressed 
and must specifically discuss any evidence of 
record inconsistent with the conclusions 
reached.  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

2.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claim for service connection.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


